On Motion of Mr. John  Rutledge Solicitor for the Complainants praying that for the matters in Bill alledged an Injunction may issue to stop Pro*580ceedings at Law- upon the several Attachments issued against the personal Estate of the said Defendant William Henry Drayton; The Court on hearing Counsel on both Sides took till friday next at ten of the Clock in the forenoon to consider of, and give their Judgment therein.
Friday the 19th of October 1770.
Present as above.
The Court mett according to appointment and thought proper to dismiss the Motion with Respect to granting the Injunction but ordered that the Bill do still remain upon the file.